--------------------------------------------------------------------------------

Exhibit 10.3
 
[visualant.jpg]
 
Via Electronic Mail
 
October 23,2008
 
Dr. Tom Furness
RATLab, LLC
5607 40th Ave NE
Seattle, WA 98115
 
RE: Letter Agreement
 
Dear Tom:
 
The purpose of this Letter ("Letter") is to set forth the agreement between
Visualant, Inc. and assigns ("VSUL") and RATLAB, LLC, and affiliates ("RATLAB"),
with respect to a resolution of outstanding matters between the parties,
proposed future collaboration between the parties and licensing and equity
participation agreements whereby assigns will exploit the VSUL technology in
certain enumerated fields of use, and VSUL are sometimes collectively referred
to as "parties" and individually as a "party."
 
1. SUMMARY OF TERMS. The following paragraphs constitute a description of the
parties' agreements with respect to the transactions. Except as described
herein, this Letter is binding on the parties and the provisions described below
shall be enforceable against the parties either in the manner set forth in the
individual agreements referenced herein and attached hereto or as described
below.
 
1.1 VSUL has provided a non-exclusive non-commercial license referenced in
Exhibit A and made a part of this agreement by this reference.
 
1.2 VSUL has provided an exclusive, world-wide, commercial license to the
referenced in Exhibit B and made a part of this agreement by this reference.
 
1.3 RATLAB shall provide to VSUL a license on independently developed and
RATLAB owned IP referenced in Exhibit C and made a part of this agreement by
this reference.
 
1.4 In addition to the royalties payable to VSUL under the license described in
Section 1.2, if at any time the RATLAB elects to create an affiliate to exploit
the VSUL IP under the Section 1.2 license, the RATLAB will provide VSUL 10% of
the initial equity of such affiliate in consideration for the granting of the
initial equity of such affiliate in consideration for the granting of Section
1.2 license to RATLAB. The VSUL interest in such RATLAB affiliate shall benefit
from the same preemptive rights and other protections, if any, enjoyed by the
other founders and will be subject to the same dilution risk from additional
investment, stock option grants, etc. as the other founders face.
 
 
1

--------------------------------------------------------------------------------


 
1.5 Upon request, VSUL may grant one or more non-exclusive or exclusive
commercial licenses to the VSUL IP to the RATLAB in designated fields of use
outside of the Exclusive Fields. The scope and terms of such additional licenses
will be negotiated in good faith at the time of grant and will reflect the
royalty rates for the Exclusive Fields, with equitable adjustments to reflect
differences in scope, duration, industry, and other nuances inherent in the
license. The license agreement memorializing this intent is attached hereto as
Exhibit D to this Letter and incorporated herein by this reference.
 
1.6 VSUL shall issue the RATLAB and RATLAB personnel VSUL common stock in the
amounts and for the benefit of the individuals as set forth in Exhibit E to this
the Letter and incorporated herein by this reference. The common stock in the
"vested column" for all individuals shall immediately vest. The additional
common stock for Messrs Furness and Schowengerdt shall vest upon according to
the schedule set forth in Exhibit F to the Letter and incorporated herein by
this reference.
 
1.7 Upon receipt of debt or equity financing from any source in an amount of at
least $100,000, VSUL shall pay the RATLAB the amount of $65,000 in cash for
previously unpaid invoices, which amount shall bear simple interest at the
annual rate of eighteen percent (18%) from June 1, 2007 until paid. Upon payment
the RATLAB shall deliver the two demonstration units remaining to be delivered.
 
1.8 VSUL shall pay the RATLAB for work on an on-going basis on rates and
pursuant to terms which are to be negotiated.
 
2.          DEFINITIVE AGREEMENTS. This agreement and the agreements attached
hereto are the definitive agreements covering the transactions between the
parties.
 
3.       MEDIATION. The parties hereto agree that any disputes arising out of
the interpretation of this Letter and/or the agreements attached hereto shall be
adjudicated by JAMS in Seattle, WA applying the laws of the State of Washington.
The prevailing party in any such matter determined by JAMS shall be paid their
costs and attorneys fees.
 
4.          CONFIDENTIALITY. Any press releases or public announcements of
activities relating to this Letter and its attached agreements shall be approved
by both parties hereto.
 
5.          DISCLAIMER OF LIABILITIES. Except to the extent otherwise provided
in this Letter and the agreements attached hereto each party shall be solely
responsible for its own expenses, legal fees and consulting fees related to the
negotiations described in this Letter.
 
 
2

--------------------------------------------------------------------------------



6.          BINDING NATURE OF THIS LETTER. This Letter as a whole, is intended
to constitute, and shall constitute a legal and binding obligation, contract or
agreement between the parties, and is intended to be relied upon by any party as
constituting such.
 
7.          ENTIRE AGREEMENT. This Letter and the other agreements attached
hereto constitutes the entire agreement, and supersedes any and all prior
agreements (including, without limitation, the Confidential Letter of Intent,
dated August 13, 2008) between the parties with regard to the transactions
described in this Letter. No amendment of any provision of this Letter of the
other agreements attached hereto will be valid unless set forth in a written
instrument signed by both parties. In the event of any conflict between this
Letter and any of the other agreements attached hereto, the terms of the
applicable agreement will govern.
 
8.          COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed an original, but
all of which taken together shall constitute one and the same document.
 
 
Sincerely,
 
/s/ Ron Erickson

--------------------------------------------------------------------------------

Visualant, Inc.
By: Ron Erickson Its: Chairman
 

ACCEPTED AND AGREED as of
23, OCT 2008
 
RATLAB, LLC
 
/s/  Tom Furness

--------------------------------------------------------------------------------

Dr. Tom Furness, Manager
 
 

 
3

--------------------------------------------------------------------------------


 
Exhibit A
 
 
Exclusive Fields License Terms and Performance Criteria
 
Scope:
World-wide, exclusive, irrevocable, assignable, sublicensable license
tocommercialize and exploit the VSUL IP in the environmental, agricultural,
gemology and jewelry fields of use. Without limiting the generality of the
foregoing, the license will include the rights to: (a) use, develop, make, have
made and distribute the VSUL IP world-wide for applications related to the
Exclusive Fields; (b) use, develop, make, have made and distribute improvements
or enhancements owned by the RATLAB world-wide for applications related to the
Exclusive Fields; (c) exercise any other rights under the VSUL IP in the
Exclusive Fields (including, without limitation, the right to take any action
against any past, present or future infringement, misappropriation or a
violation of the VSUL IP in the Exclusive Fields; and (d) sublicense any of the
rights granted under the license for purposes of developing, manufacturing or
distributing products related to the Exclusive Fields.

 
Term:
With respect to any patents included in the VSUL IP--The shorter of (i) 10
yearsfrom date of grant or (ii) the remaining term of the patent. With respect
to patented VSUL IP-10 years.

 
Royalty:
5% of gross revenue received from actual sales of products incorporating one or
more patents included in the VSUL IP. This royalty obligation will cease upon
expiration of the subject patent(s).

 
Exclusivity Conditions:
 
For the Exclusive Field license to remain exclusive the RATLAB shall have
completed the following within the specified time:
 
-Create an affiliate for the purpose of commercializing the VSUL IP in the
Exclusive Fields within six months of the grant of the license.
 
-Obtain funding of the affiliate so that it is operational on a stand alone
basis within twenty-four months of the grant of the license. (Stand alone is
defined as being able to support its own officers and staff, and conduct
research either on its own or in conjunction with the RATLAB.
 
-Develop a demonstration unit of the technology within an Exclusive Field within
three years of the grant of the license.
 
-Deliver the first royalty check to VSUL within five years of the grant of the
license.
 
In the event that any of the aforementioned performance benchmarks are not
achieved, the Exclusive Field license shall become non-exclusive for the
duration of its term.
 
 
 
A-1

--------------------------------------------------------------------------------


 
Exhibit B
 

 
Name
SHARES VESTED
SHARES TO VEST (per Schedule C)
Furness, Thomas 700,000 500,000 Schowengerdt, Brian 700,000 500,000 Walker,
Nicholas 80,000   Melville, Ross 100,000   Burstein, Bob 80,000   Burnette, John
80,000   Chinthammit, Winyu 20,000   Schroder, Konrad 80,000   Jones, Alden
10,000        
TOTAL
1,850,000 1,000,000

 
 
 
 
B-1

--------------------------------------------------------------------------------



Exhibit C
 
VSUL Common Stock Vesting Schedule for each of Furness and Schowengerdt
 
150,000 shall vest upon the completion of the demonstration to JFE and/or
another Japanese company associated with Visualant KK.  In the case that this
milestone cannot be met with a Japanese Company, alternatively a demonstration
to any international company associated with VSUL or Visualant KK.
 
150,000 shall vest upon the closing of a financing for the RATLAB affiliate that
is developing commercial applications with in the Exclusive Fields.
 
200,000 shall vest upon the first commercial sale of a product developed
pursuant to the Exclusive Fields license.
 
 
 
 
C-1

--------------------------------------------------------------------------------